Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-21-00018-CV

                IN RE Rafael Alejandro Olvera Silva n/k/a Rafael HARLOW, Relator

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 10, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. For writs of mandamus, a relator

has the burden to file a petition and record showing “the trial court abused its discretion

and that no adequate appellate remedy exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having reviewed the mandamus

petition and record, we conclude relator has not satisfied this burden. Accordingly, we deny

the petition. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-24609, styled M.F.O.S., Individually v. Rafael Alejandro Olvera
Silva n/k/a Rafael Harlow, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable David
A. Canales presiding.